             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                CIVIL CASE NO. 1:20-cv-00220-MR


RANDY W. BARKLEY, Individually     )
and as the Executor of the Estate of
                                   )
Rita W. Barkley, Deceased,         )
                                   )
                     Plaintiff,    )
                                   )
          vs.                      )                  ORDER
                                   )
4520 CORP., INC., Individually and )
as Successor-in-Interest to        )
Benjamin F. Shaw Company, et al.,  )
                                   )
                     Defendants.   )
_______________________________ )

     THIS MATTER is before the Court on the parties’ Joint Motion to

Dismiss SPX Cooling Technologies, Inc. [Doc. 249].

     Upon review of the parties’ motion,

     IT IS, THEREFORE, ORDERED that the parties’ Joint Motion to

Dismiss [Doc. 249] is GRANTED, and all the Plaintiff’s claims against the

Defendant SPX Cooling Technologies, Inc.               are hereby DISMISSED
                             Signed: August 2, 2021
WITHOUT PREJUDICE.

     IT IS SO ORDERED.




       Case 1:20-cv-00220-MR Document 259 Filed 08/02/21 Page 1 of 1
